In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 13-489V
                                      Filed: June 30, 2016

* * * * * * * * * * * * * * * *
MICHAEL MCNULTY and CATHERINE *                              UNPUBLISHED
MCNULTY, as parents of W.T.M., *
                               *
          Petitioners,         *                             Special Master Gowen
                               *
v.                             *
                               *                             Attorneys’ Fees and Costs.
SECRETARY OF HEALTH            *
AND HUMAN SERVICES,            *
                               *
          Respondent.          *
                               *
* * * * * * * * * * * * * * * *

Mark L. Krueger, Krueger & Hernandez, S.C., Baraboo, WI, for petitioners.
Lara A. Englund, United States Department of Justice, Washington, DC, for respondent.

                    DECISION ON ATTORNEYS’ FEES AND COSTS1

        On July 18, 2013, Michael McNulty and Catherine McNulty (“petitioners”) filed a petition
on behalf of their minor child, W.T.M., pursuant to the National Vaccine Injury Compensation
Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioners alleged that as a result of receiving an
inactivated polio, diphtheria-tetanus-acellular-pertussis, varicella, and measles-mumps-rubella
vaccinations on or about June 14, 2012, the minor child a suffered cerebrovascular incident and
that he experienced residual effects of this injury for more than six months. On November 19,
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                1
2015, the parties filed a stipulation in which they agreed to an award of compensation to
petitioners. On November 20, 2015, the undersigned issued a decision adopting the parties’
stipulation for an award. See Decision on J. Stip., filed Nov. 20, 2015.

        On June 29, 2016, petitioners filed an unopposed motion for attorneys’ fees and costs.
Petitioners’ counsel requested a total of $2,995.00 in attorneys’ fees based on a total of 10.8 hours
of work finalizing petitioners’ settlement and creating a guardianship for the settlement funds. See
Application for Attorneys’ Fees and Costs at 2, filed June 29, 2016. Petitioners’ also requested
$6,678.00 for attorney Kevin Williams, whom they hired in their home state of Illinois, in order to
establish a guardianship. Id. Respondent indicated that she does not object to the reasonableness
of the requested fees and costs. Id. at 3.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs under 42 U.S.C.
section 300aa-15(e). Based on the reasonableness of petitioners’ request, the undersigned
GRANTS the request for approval and payment of supplemental attorneys’ fees and costs,
pursuant to 42 U.S.C. § 300 aa-15(e).

       An award should be made as follows:

       (1)     in the form of a check jointly payable to petitioners and to petitioners’
               attorney, Mark L. Krueger, of Krueger & Hernandez, S.C., in the amount of
               $2,995.00; and

       (2)     in the form of a check jointly payable to petitioners and to petitioners’ attorney
               Kevin Williams, of the Law Office of Kevin Williams, in the amount of
               $6,678.00.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of the
Court SHALL ENTER JUDGMENT in accordance herewith.3

       IT IS SO ORDERED.

                                              s/ Thomas L. Gowen
                                              Thomas L. Gowen
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                 2